DETAILED ACTION
Election/Restriction
Applicant’s election with traverse of claims 1-5 in the reply filed on 04/08/2022 is acknowledged.  Claims 6-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Response to Amendment
The amendment filed on 04/08/2022 has been entered.  Claims 1-5 remain pending in the application.  Claims 1-5 are amended.  Claims 6-24 are withdrawn.  New claims 25-56 are added.  Applicant's amendment fails to overcome 35 U.S.C. 103 rejection previously set forth in the Office Action mailed on 12/08/2021 as described hereinafter. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 is considered.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over ANDREW JONATHAN FICKE, et al. WO 0019014 A1 (FICKE). 
 
	Regarding claim 1, FICKE discloses:   A multilayer belt for a web in a papermaking process (Fig. 1, papermaking belt 10.  Fig. 2 depicts a framework 30 and a reinforcing structure 32 as two layers (i.e., multilayer).  Also, Page 8 last paragraph discloses “The papermaking belt 10 of the present invention may be made according to commonly assigned U.S. Pat. No. 5, 334, 289 issued in the name of Trokhan et al., which patent is incorporated by reference herein.”  This patent discloses a multilayer belt that is fully  incorporated by reference.), the belt having a machine direction (MD) of travel in the paper making process and a cross- machine direction (CD) orthogonal to the machine direction (MD) and the multilayer (Fig. 2, Page 7 under definitions section.) belt comprising: a first layer (Fig. 2, page 9, lines 3-8), the first layer providing a first surface of the belt on which the web is deposited for in the papermaking process (Fig. 2, pages 8, lines 29-30 bridging to page 9, lines 1-8.  Also, Col. 64, line 24 of commonly assigned U.S. Pat. No. 5,334,289 in which the patent is incorporated by reference herein.), and the first layer having a plurality of openings extending therethrough ( FIG. 2 is a top plan view of a portion of the papermaking belt of the present invention, showing the framework joined to the reinforcing structure and having elliptically-shaped paper-side openings of the deflection conduits.), with the openings being arranged in rows that are offset from each of the machine direction (MD) and cross-machine direction (CD) of the belt (Figs. 11 and 12 illustrate openings being arranged in lines that are offset from lines in both the machine direction (MD) and cross-machine direction (CD) of the belt.) such that (i) rows of the openings are arranged in lines that are offset by an angle a from a line along the machine direction (MD) and (ii) other rows of the openings are arranged in lines that are offset by an angle R from a line along the cross-machine direction (CD) (Fig. 12 illustrates the same.  Page 16, lines 11-15 discloses “…as illustrated in Figure 12, diagonal is defined as an angle 54 oriented 22.5° ± 22.5° relative to MD.”  In addition to Page 16, lines 11-15, lines 26-29 further discloses “The physical properties of a paper web 27 are largely influenced by the orientation of fibers in the X-Y plane of the web 27.  For instance, a web 27 having a fiber orientation which favors MD, has a higher tensile strength in MD than in CD, a higher stretch in CD than in MD, and a higher bending stiffness in MD than in CD.”   Therefore, it is obvious that for an average artisan to form the openings on the belt so that for each MD or CD, a length of the line across an opening is different from lengths of the line across adjacent openings on both sides of the opening.); and a second layer attached to the first layer, the second layer providing a second surface of the belt (Fig. 2, Page 9, lines 5-8 discloses “The framework 30 and belt 10 have a first surface 1 1 which defines the paper contacting side 1 1 of the belt 10 and an opposed second surface 12 oriented towards the papermaking machine on which the belt 10 is used.”).
The only difference between the claimed invention and FICKE is lack of explicit disclosure of creping or a creping operation of a web in the papermaking process.  However, Fig. 1 illustrates the papermaking belt 10 travels around a pre-dryer such as blow-through dryer 26, and passes between a nip formed by the impression nip roll 20 and a Yankee drying drum 28 and since the web is a tissue paper, it is conventionally creped in accordance to the description of the papermaking belt on Page 10, lines 9-26.  In addition, as noted hereinbefore, Col. 64, line 24 of commonly assigned U.S. Pat. No. 5,334,289 in which the patent is fully incorporated by reference herein discloses the creping or a creping operation.   Furthermore, an average artisan would know that tissue paper is creped by the removal of the dried web from the surface (usually, also drying surface, such as the surface of a Yankee dryer) with a doctor blade to form a finished paper web.  Even, assuming arguendo, the web is not creped when passes between a nip formed by the impression nip roll 20 and a Yankee drying drum 28, one of ordinary skill in the art could manipulate and/or re-arrange the configuration of the various parts of papermaking process so as to produce the configuration disclosed by the claimed invention. 
Combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Before the effective filing date of the invention, one of ordinary skill in the art could manipulate and/or re-arrange the configuration of the various parts of sealing strip system so as to achieve the aforementioned results.  Also, one of ordinary skill in the art would have recognized that the results of the re-arranging the configuration of the various parts of sealing strip system is predictable.  Applicant’s attention is respectfully directed to: In re Harza, 124 USPQ 378 (CCPA 1960) (mere duplication of parts (e.g., using a doctor blade for creping the tissue paper) without any new and unexpected results is a routine practice within one of ordinary skill in the art).   
The rationale to support a conclusion that a claim is obvious is that all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). See also MPEP 2143.   
	
Regarding claim 2, FICKE discloses all of the limitations of its base claim 1.  FICKE further discloses:  wherein the openings are circular and have diameters of about 0.5 mm to about 5.0 mm (Fig. 11, 12, and 15.  Page 21, lines 29-31 discloses “The number of domes 84 per unit area of the paper 80 is largely dependent on the size and shape of the deflection conduits previously described. For the present invention, the preferred mean width of the domes 84 is at least about 0.043 (1.0922mm) inches and less than about 0.129 inches (3.2766mm).”  Also, Fig. 15 and page 21, lines 11-12 discloses “The shapes of the domes 84 in the X-Y plane include, but are not limited to, circles, ovals, and polygons of six or more sides.”).
	
Regarding claim 3, FICKE discloses all of the limitations of its base claim 2.  FICKE further discloses:  wherein the openings are circular and have diameters of about 0.75 mm to about 2.5 mm (The same explanation applied herein as noted in claim 2.).

	Regarding claim 4, FICKE discloses all of the limitations of its base claim 1.  FICKE further discloses:  wherein the first layer of the belt has a contact area of about 10 % to about 90% (Page 17, lines 25-27 discloses “As shown in Figures 9 and 10, a preferred conduit shape for the present invention is one that is generally elliptical which includes, but is not limited to, circles, ovals, and polygons of six or more sides.”  Also, claims 5 and 6 discloses width of knuckle area and the web contacting surface of the belt.  Since the conduit shapes are elliptical that is almost close to the circular shapes of the openings of the claimed invention, then one of the ordinary skills in the art could easily calculate the differences between the elliptical shapes vs. circular shapes so as to ensure the belt has a contact area of about 10 % to about 90% and thus the contact area is obtained via routine optimization.).

Regarding claim 5, FICKE discloses all of the limitations of its base claim 1.  FICKE further discloses:  wherein the openings are arranged rows that are rotated by about twelve (12) degrees to about twenty-one (21) degrees in relation to the line along the MD (Figs. 11 and 12.  Page 16, lines 11-15 and page 18, lines 1-2.).

Claims 25-56 are rejected under 35 U.S.C. 103 as being unpatentable over ANDREW JONATHAN FICKE, et al. WO 0019014 A1 (FICKE) in view of Paul D. Trokhan et al. USP 5, 334, 289 A in which is cited by FICKE on page 8 bridging to page 9 and incorporated by reference therein.  

Regarding claim 25, FICKE discloses all of the limitations of its base claim 1.  FICKE further discloses:  further comprising the first layer and the second layer (Fig. 2 depicts a framework 30 and a reinforcing structure 32 as two layers, for example, respective first and second layers.).
Even though, FICKE, on page 10, 3rd paragraph, discloses that the “The reinforcing structure 32 is primarily disposed between the opposed surfaces of the belt 10 and may have a surface coincident the backside of the belt 10. The reinforcing structure 32 provides support for the framework 30.”, nonetheless, FICKE does not explicitly disclose: an additional layer between the respective first and second layers.
In the same field of art, Trokhan that is cited by FICKE on page 8 bridging to page 9 and incorporated by reference therein is directed to papermaking belts useful in papermaking machines for making strong, soft, absorbent paper products and is concerned with papermaking belts comprised of a resinous framework and a reinforcing structure which have a texture on their machine-contacting side, or backside.  That being said, Trokhan discloses: an additional layer between the respective first and second layers (Figs. 2-6 illustrates layers C and D and a reinforcing structure 33 as an additional layer.  Also, in Fig. 27, the forming unit 71 is covered by a barrier film 76 which prevents the working surface 72 from being contaminated with resin.  The barrier film 76 can be, for example, adhesively secured to working surface 72 as noted in Col. 49, lines 4-6.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the papermaking belt of FICKE by using the concept of a multilayer belt comprised of a resinous framework and a reinforcing structure which have a texture on their machine-contacting side in which the texture is imparted to the belt by applying a coating of photosensitive resinous material to a reinforcing structure as taught by Trokhan so as to improve the characteristics such as strength, softness, and absorbency.  Similarly, one of ordinary skill in the art, upon reading Trokhan disclosure, would also have been motivated to apply its teaching of process for the manufacturing of paper products for use in tissue, toweling and sanitary products for the benefit of the claimed invention.      

Regarding claim 26, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein the first layer of the belt is the top layer, the top layer being the portion of the belt on which the web is deposited for the creping operation.

In the same field of art, Trokhan discloses: wherein the first layer of the belt is the top layer, the top layer being the portion of the belt on which the web is deposited for the creping operation (For example, Fig. 4 illustrates the top surface 34 of the framework 32 to the bottom surface 35 of the framework 32.  In Col. 64, lines 24-30 the creping operation is disclosed.).

Regarding claim 27, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein the first layer of the belt is bonded to the second layer by an adhesive.
In the same field of art, Trokhan discloses: wherein the first layer of the belt is bonded to the second layer by an adhesive (Col. 49, lines 1-4.).

Regarding claim 28, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein one of the first layer and the second layer is a polymeric layer.
In the same field of art, Trokhan discloses:  wherein one of the first layer and the second layer is a polymeric layer (Col. 6, lines 3-8 discloses “The framework is preferably a cured polymeric photosensitive resinous framework which has a first surface which defines the paper-contacting side of the belt, a second surface opposite the first surface, and conduits extending between the first and second surfaces.”).

Regarding claim 29, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein the second layer of the multilayer belt is a bottom layer forming a bottom side of the belt, the bottom side being an air side facing and contacting processing equipment.
In the same field of art, Trokhan discloses:  wherein the second layer of the multilayer belt is a bottom layer forming a bottom side of the belt, the bottom side being an air side facing and contacting processing equipment (Figs. 2-4 and summary of invention Col. 6, lines 4-20.).  

Regarding claim 30, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 29.  Trokhan further discloses:  wherein the processing equipment is a creping roll and a vacuum box (Fig. 1, roll 29, and vacuum box 24.).

Regarding claim 31, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 29.  Trokhan further discloses:  wherein the bottom layer imparts strength and durability to the top layer (Fig. 1, backside 12 and Col. 12, lines 54-68.).

Regarding claim 32, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein the openings of the top layer pass through the top layer from one side of the layer to the other.  
In the same field of art, Trokhan discloses:  wherein the openings of the top layer pass through the top layer from one side of the layer to the other (For example, Figs. 6, 11C, 12-13, 16 and 18 illustrate interstices 39 allow fluids (such as water removed from the paper web) to pass through the belt 10. The interstices 39 form one of the groups of openings in the papermaking belt 10 as disclosed in Col. 13, lines 61-63.).
  
Regarding claim 33, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 32.  Trokhan further discloses:  wherein the openings impart dome shapes to the papermaking web in the papermaking process (Col. 3 , lines 52-54 discloses “The other region is one which is comprised of a plurality of domes which are completely encircled by the network region.”).

Regarding claim 34, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein the top layer of the multilayer belt is made from an extruded flexible thermoplastic material.
In the same field of art, Trokhan discloses: wherein the top layer of the multilayer belt is made from an extruded flexible thermoplastic material (Col. 24, lines 53-58 discloses “The mass of material which is manipulated to form the framework 32 can be any suitable material, including thermoplastic resins and photosensitive resins, but the preferred material for use in forming the framework 32 of the present invention is a liquid photosensitive polymeric resin.”).  

Regarding claim 35, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein the top layer is polyurethane having a coefficient of friction from about 0.5 to about 2.
In the same field of art, Trokhan discloses:  wherein the top layer is polyurethane having a coefficient of friction from about 0.5 to about 2 (Col. 20, lines 3-20.  It is obvious to an artisan that polyurethane is a composite material made of one or more layers of polymer resins joined by urethane links and a woven or non-woven textile backing such as polyester, cotton, nylon, or ground leather.  The type of material such as polyurethane having a coefficient of friction from about 0.5 to about 2 is purely a design choice and could readily be utilized via optimization by an artisan and therefore, it is unpatentable.).

Regarding claim 36, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein the top layer is a polyester thermoplastic elastomer with conducive friction, compressibility, and tensile properties for the papermaking process.
In the same field of art, Trokhan discloses:  wherein the top layer is a polyester thermoplastic elastomer with conducive friction, compressibility, and tensile properties for the papermaking process (The explanation applied in claim 35 applies herein as well.).  

Regarding claim 37, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein the openings in the top layer are identical in size and shape.
In the same field of art, Trokhan discloses:  wherein the openings in the top layer are identical in size and shape (For example, Figs. 6, 11C, 12-13, 16 and 18 illustrate interstices 39 having identical size and shape.).

Regarding claim 38, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly discloses:  wherein the openings in the top layer have different configurations in size and shape.
In the same field of art, Trokhan discloses:  wherein the openings in the top layer have different configurations in size and shape (Figs. 6, 11C, 12-13, 16 and 18 illustrate interstices 39 having identical size and shape, but it is obvious that an artisan could readily make the size and shape of configurations different since that is a purely a design choice and does not hold any patentable weight.).
  
Regarding claim 39, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein some of the openings are sized or shaped for forming dome structures in the papermaking web during the creping operation whereas other openings are of a greater size and a varying shape to provide patterns in the papermaking web.
In the same field of art, Trokhan discloses:  wherein some of the openings are sized or shaped for forming dome structures in the papermaking web during the creping operation whereas other openings are of a greater size and a varying shape to provide patterns in the papermaking web (As discussed hereinbefore, Trokhan discloses the dome structure, for example, Col. 3 , lines 52-54 discloses the dome structure in the papermaking web during the creping operation and the fact that openings are formed in different shapes and sizes have no bearing on the patentability of the claimed invention since an ordinary skilled in the art could readily implement that via optimization.).
  
Regarding claim 40, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 39.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the patterns are equivalent to patterns achieved with an embossing operation.
In the same field of art, Trokhan discloses:  wherein the patterns are equivalent to patterns achieved with an embossing operation (FIG. 11C is a plan view, similar to FIG. 6, which illustrates another variation of one type of reinforcing structure which can be used in the present invention, in which a pattern is printed on the surface of reinforcing structure with an opaque substance.  It is well known in the field of art by an artisan that the patterns are achieved with an embossing operation.).
  
Regarding claim 41, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly discloses:  wherein the first layer has a top surface having a coating that increases or decreases the function of the top surface.
In the same field of art, Trokhan discloses:  wherein the first layer has a top surface having a coating that increases or decreases the function of the top surface (Col. 47, lines 14-18 discloses “The overall process shown in FIG. 25 generally involves coating a reinforcing structure 33 with a liquid photosensitive polymeric resin 70 when the reinforcing structure 33 is traveling over a forming unit or table 71 (or "casting surface") 72.”).  

Regarding claim 42, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 41.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the coating changes the release property of the top surface.
In the same field of art, Trokhan discloses:  wherein the coating changes the release property of the top surface (As noted in claim 41, Trokhan discloses the coating and the fact that coating changes the release property of the top surface is purely a design choice that is dependent specifically on the intended function and thus does not hold any patentable weight.).
  
Regarding claim 43, FICKE discloses all of the limitations of its base claim 1.  
However, FICKE does not explicitly disclose:  wherein the second layer is a bottom layer of the belt and also includes openings.
In the same field of art, Trokhan discloses:  wherein the second layer is a bottom layer of the belt and also includes openings (Figs. 1A and 1B illustrates openings in the bottom layer and Col. 61, lines 32-39 discloses “In addition, the opening of conduit 36 in the first surface 34, first conduit opening 42, and its opening in second surface 35, second conduit opening 43 are shown essentially equal in size and shape when in the preferred embodiment of the present invention the openings of the conduits in the second surface 35 will be smaller than the openings of the conduits in the first surface 34 of the framework 32.”).

Regarding claim 44, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 43.  
 However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the openings in the bottom layer are smaller in cross-sectional area than those in the top layer.
In the same field of art, Trokhan discloses:  wherein the openings in the bottom layer are smaller in cross-sectional area than those in the top layer (As noted hereinbefore, the fact that openings are formed in different shapes, sizes, smaller or bigger have no bearing on the patentability of the claimed invention since an ordinary skilled in the art could readily implement that via optimization.).
 
Regarding claim 45, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 43.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the openings in the bottom layer prevent cellulosic fibers from being pulled completely through the multilayer belt.
In the same field of art, Trokhan discloses:  wherein the openings in the bottom layer prevent cellulosic fibers from being pulled completely through the multilayer belt (The same explanation as in claim 44 applies herein as well.).
  
Regarding claim 46, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 43.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the bottom layer is a woven fabric.
In the same field of art, Trokhan discloses:  wherein the bottom layer is a woven fabric (Col. 13, lines 37-45 discloses “The reinforcing structure 33 can comprise a woven element (also sometimes referred to herein as a woven "fabric"), a nonwoven element, a screen, a net (for instance, thermoplastic netting), a scrim, or a band or plate (made of metal or plastic or other suitable material) with a plurality of holes punched or drilled in it provided the reinforcing structure 33 adequately reinforces the framework 32 and has sufficient projected open area for the purposes specified above.”).  

Regarding claim 47, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 43.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the bottom layer has an air permeability that allows air to be drawn through the multilayer belt.
In the same field of art, Trokhan discloses:  wherein the bottom layer has an air permeability that allows air to be drawn through the multilayer belt ( “The air permeability of the reinforcing structure 33 is of primary importance because it contributes with the framework to establish an air permeability for the composite belt.).
  
Regarding claim 48, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 43.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the bottom layer is an extruded thermoplastic material.
In the same field of art, Trokhan discloses:  wherein the bottom layer is an extruded thermoplastic material (Col. 24, lines 53-58 discloses “The mass of material which is manipulated to form the framework 32 can be any suitable material, including thermoplastic resins and photosensitive resins, but the preferred material for use in forming the framework 32 of the present invention is a liquid photosensitive polymeric resin.”).  

Regarding claim 49, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 48.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the extruded thermoplastic material imparts strength, stretch resistance, and durability to the multilayer belt during the papermaking process (The same explanation as in claim 44 applies herein as well.).

Regarding claim 50, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 48.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the thermoplastic material is selected from the group consisting of polyesters, copolyesters, polyamides, and copolyamides.
In the same field of art, Trokhan discloses:  wherein the thermoplastic material is selected from the group consisting of polyesters, copolyesters, polyamides, and copolyamides (Col. 2, lines 52-58 “Recently, in the papermaking field, it has been found that synthetic materials may be used in whole or part to produce the underlying wire structures, which are superior in quality to the forming wires made of metal threads.  Such synthetic materials have included Nylon, polyesters, acrylic fibers and copolymers.”).
Regarding claim 51, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 48.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the thermoplastic material is polyethylene terephthalate (PET).
In the same field of art, Trokhan discloses:  wherein the thermoplastic material is polyethylene terephthalate (PET) (Col. 48, lines 36-39 discloses “The barrier film 76 can be made from polypropylene, polyethylene, or polyester sheeting. Preferably, the barrier film is made from polypropylene and is from about 0.01 to about 0.1 millimeter (mm) thick.”).
  
Regarding claim 52, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 43.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the bottom layer is a metallic screen.
In the same field of art, Trokhan discloses:  wherein the bottom layer is a metallic screen (Col. 13, lines 39-43 “…a nonwoven element, a screen, a net (for instance, thermoplastic netting), a scrim, or a band or plate (made of metal or plastic or other suitable material) with a plurality of holes punched or drilled in it…”).
  
Regarding claim 53, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 43.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the bottom layer is a material formed from para-aramid synthetic fibers.
In the same field of art, Trokhan discloses:  wherein the bottom layer is a material formed from para-aramid synthetic fibers (Col. 13, lines 39-43 discloses that the various layers such as bottom layer can be made of metal or plastic or other suitable material without mentioning specifically para-aramid synthetic fibers, but one of ordinary skilled in the art could readily substitute one plastic or synthetic material for another material such as para-aramid synthetic fibers.  It is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Trokhan is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, a worker in a laboratory could conduct various trial and error tests so as to arrive a suitable material such as para-aramid synthetic fiber recited in the claimed invention.).  

Regarding claim 54, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 43.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the top layer of the belt is a polymeric layer and the bottom layer is a fabric. 
In the same field of art, Trokhan discloses:  wherein the top layer of the belt is a polymeric layer and the bottom layer is a fabric (Col. 24, lines 56-58 discloses “…the framework 32 of the present invention is a liquid photosensitive polymeric resin and Col. 49, lines 40-42 discloses “Preferably, the reinforcing structure 33 is the woven, multilayer fabric shown in FIGS. 6-11.”).
  
Regarding claim 55, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 43.  
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the top layer of the belt is an extruded polymeric layer and the bottom layer is an extruded polymeric layer.
In the same field of art, Trokhan discloses:  wherein the top layer of the belt is an extruded polymeric layer and the bottom layer is an extruded polymeric layer (The same explanation as in claim 43 applies herein as well.).
  
Regarding claim 56, the combination of FICKE in view Trokhan discloses all of the limitations of its base claim 43.   
However, the combination of FICKE in view Trokhan does not explicitly disclose:  wherein the top layer and the bottom layer are joined by any one of chemical means, adhesive, double coated tape, mechanical means, a hook and loop fastener, heat welding, laser fusion, and lamination.
In the same field of art, Trokhan discloses:  wherein the top layer and the bottom layer are joined by any one of chemical means, adhesive, double coated tape, mechanical means, a hook and loop fastener, heat welding, laser fusion, and lamination (Col. 49, lines 3-5 discloses “The barrier film 76 can be, for example, adhesively secured to working surface 72.”). 
  
Response to Arguments
Applicant's arguments filed on 03/13/2022 have been fully considered but they are not persuasive. 

On page 16, last paragraph:  Applicant contends “The first layer has a plurality of openings extending therethrough, with the openings being arranged in rows that are offset from each of the machine direction (MD) and the cross-machine direction (CD) of the belt such that (i) rows of openings are arranged in lines that are offset by an angle a from a line along the MD and (ii) other rows of openings are arranged in lines that are offset by an angle R from a line along the CD.” 
Examiner respectfully disagrees.

Note: for illustrative purposes, two lines at angles to the MD and CD is drawn by the Examiner in Fig. 12 of FICKE.


    PNG
    media_image1.png
    335
    532
    media_image1.png
    Greyscale


Contrary to Applicant’s interpretation of cited reference, comparison of Fig. 12 in FICKE with the amended claim 1 illustrates that the operation and configuration of the claimed invention and the cited reference are principally the same.  
Therefore, the rejections of the claims are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748